Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Status of Claims
	Claims 9-28 are pending.
	Claims 9-12, 14-16 and 18-27 have been examined. 
	Claims 1-8 have been cancelled in the amendment dated 3/05/2021. 
	New claims 21-28 have been added in the amendment dated 3/05/2021. 
	Claims 13 and 17 are withdrawn from consideration as drawn to a non-elected invention.
	
	 			Election/Restrictions
Claims 13 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant traverses the election of species requirement.  Applicant does not believe claim 18 contains two separate species. The Examiner respectfully disagrees. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of theirdifferent classification;              (b) the inventions have acquired a separate status in the art due to their
 The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10, 14-16, 21-22 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leotaud et al. WO 2017/074301 (hereinafter “Leotaud”).

Claim 9. 
Leotaud teaches: 
A method comprising: introducing a spacer fluid into a wellbore, [0003] teaches it is known to introduce a spacer fluid to clean a wellbore preceding a cementing operation; [0008] teaches methods to introduce spacer fluid into a wellbore;
the spacer fluid comprising a solid surfactant composite; [0008] teaches adding a solid surfactant composite;
and displacing a fluid in the wellbore using the spacer fluid, [0028] teaches using the spacer fluid to displace a first fluid from a wellbore.

Claim 10. 
Leotaud teaches:
wherein the solid surfactant composite comprises: a liquid water-wetting surfactant disposed on a surface of a solid carrier; and, optionally, a dispersant, a defoamer, or both disposed on a surface of the solid carrier, [0032] teaches a solid surfactant composite comprising a water-wetting surfactant and a solid carrier.

Claim 14. 
Leotaud teaches:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof, [0010] teaches alcohol ethoxylate.



Leotaud teaches:
wherein liquid the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C8 to C12 alcohol ethoxylated with about 4 moles to about 8 moles of ethylene oxide, [0011] teaches “alcohol ethoxylates may include C4 to C12 alcohols substituted with about 4 moles to about 8 moles of ethylene oxide”.

Claim 16. 
Leotaud teaches:
wherein the spacer fluid further comprises an aqueous- base fluid selected from the group consisting of fresh water, salt water, brine, seawater, and any combination thereof., [0022] teaches brine as a base fluid. 

Claim 21 
Leotaud teaches: 
A method comprising: introducing a spacer fluid into a wellbore, [0003] teaches it is known to introduce a spacer fluid to clean a wellbore preceding a cementing operation; [0008] teaches methods to introduce spacer fluid into a wellbore;
the spacer fluid comprising a solid surfactant composite; [0008] teaches adding a solid surfactant composite;
and displacing a fluid in the wellbore using the spacer fluid, [0028] teaches using the spacer fluid to displace a first fluid from a wellbore;
displacing the spacer fluid in the wellbore with a cement, [0028] teaches displacing the spacer fluid with cement.

Claim 22. 
Leotaud teaches:
wherein the solid surfactant composite comprises: a liquid water-wetting surfactant disposed on a surface of a solid carrier; and, optionally, a dispersant, a defoamer, or both disposed on a surface of the solid carrier, [0032] teaches a solid surfactant composite comprising a water-wetting surfactant and a solid carrier.

Claim 25. 
Leotaud teaches:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof, [0010] teaches alcohol ethoxylate.

Claim 26. 
Leotaud teaches:
wherein liquid the water-wetting surfactant comprises an alcohol ethoxylate, wherein the alcohol ethoxylate comprises C8 to C12 alcohol ethoxylated with about 4 moles to about 8 moles of ethylene oxide, [0011] teaches “alcohol ethoxylates may include C4 to C12 alcohols substituted with about 4 moles to about 8 moles of ethylene oxide”.

Claim 27. 
Leotaud teaches:
wherein the spacer fluid further comprises an aqueous- base fluid selected from the group consisting of fresh water, salt water, brine, seawater, and any combination thereof, [0022] teaches brine as a base fluid. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 18-20 and  24 are rejected under 35 U.S.C. 103 as being unpatentable over Leotaud et al. WO 2017/074301 (hereinafter “Leotaud”) in view of Kratschmer et al. US PG PUB 2012/0148826 (hereinafter “Kratschmer”).
Leotaud is relied upon as set forth above.

Claim 12. 
Leotaud does not teach:
wherein the solid carrier comprises calcium silicate.  
Kratschmer teaches using as solid carrier particles for surfactant compositions for use in cement, see [0016]
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success.



Leotaud teaches: 
A method comprising: introducing a spacer fluid into a wellbore, [0003] teaches it is known to introduce a spacer fluid to clean a wellbore preceding a cementing operation; [0008] teaches methods to introduce spacer fluid into a wellbore;
the spacer fluid comprising a solid surfactant composite; [0008] teaches adding a solid surfactant composite;
and displacing a fluid in the wellbore using the spacer fluid, [0028] teaches using the spacer fluid to displace a first fluid from a wellbore.
 wherein the solid surfactant composite is prepared by coating a liquid water-wetting surfactant, on the solid carrier and drying the drying the solid carrier to produce the solid surfactant composite; this step is a non-elected species.
Leotaud does not teach:
coated on a calcium silicate solid carrier.
Kratschmer teaches using as solid carrier particles for surfactant compositions for use in cement, see [0016]
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success.

Leotaud teaches:
wherein the liquid water-wetting surfactant comprises at least one surfactant selected from the group consisting of an alcohol ethoxylate, an alcohol ethoxysulfate, an alkyl phenol ethoxylate, a glycol ether, and any combination thereof, [0010] teaches alcohol ethoxylate.

 Claim 20.
Leotaud teaches:
wherein the solid surfactant further comprises at least one of a dispersant, a defoamer, or both coated ....on the carrier, [0009] teaches adding a dispersant and defoamer.
 Leotaud teaches coating on a carrier but does not teach:
coated on the calcium silicate solid carrier.  
Kratschmer teaches using as solid carrier particles for surfactant compositions for use in cement, see [0016]
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success in using calcium silicate as the solid carrier.



Leotaud does not teach:
wherein the solid carrier comprises calcium silicate.  
Kratschmer teaches using as solid carrier particles for surfactant compositions for use in cement, see [0016]
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Leotaud and use calcium silicate as the solid carrier particle because Leotaud teaches at [0015] teaches “the solid carrier may include any of a variety of solid materials”...”for a particular application” and Kratschmer teaches calcium silicate is a suitable solid carrier for surfactants such that one would have a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. US Patent No. 10,882,751 teaches composite particles comprising calcium silicate capable of having functionalized groups thereon.
2. US PG PUB 2008/0135245 teaches coating calcium silicate with various materials.
3.  US PG PUB 2016/0024371 teaches coating calcium silicate particulates with surfactants.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES R NOLD/Examiner, Art Unit 3674